264 S.W.3d 656 (2008)
Emmitte Lyle FENTON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68528.
Missouri Court of Appeals, Western District.
August 12, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 30, 2008.
Application for Transfer Denied October 28, 2008.
Gary E. Brotherton, Columbia, MO, for appellant.
Joshua N. Corman, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., LISA WHITE HARDWICK, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM.
Emmitte Fenton appeals the circuit court's judgment denying his Rule 27.26[1]*657 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).
NOTES
[1]  Rule 27.26 was repealed by order dated Feb. 11, 1987, eff. Jan. 1, 1988.